Citation Nr: 0930515	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and other


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant served on active duty from September 2004 to 
January 2006.  He also served in the Army National Guard from 
March 1983 to May 2006.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant alleges that he injured his left ankle in June 
1993 during a period of active duty training pursuant to 
38 U.S.C.A. § 503, in 1995 in Panama during a period of 
ACDUTRA pursuant to 38 U.S.C.A. § 503, in 1996 in Honduras 
during a period of ACDUTRA pursuant to 38 U.S.C.A. § 503, and 
in Germany during a period of ACDUTRA pursuant to 38 U.S.C.A. 
§ 38 U.S.C.A. § 503 and that his subsequent period of active 
duty from September 2004 to January 2006 chronically 
aggravated his pre-existing left ankle disorder.

The appellant's service personnel records indicate that he 
had periods of active duty from April 25, 1983 to August 4, 
1983 and from September 27, 2004 to January 2, 2006.  The 
appellant's service personnel records also indicate that he 
served in the Army National Guard of Kansas from March 1983 
to May 2006.  

The appellant's claim requires additional development in 
several areas.  At the outset, the appellant needs to be 
provided the proper notice as required by the Veterans Claims 
Assistance Act (VCAA).  Such notice normally requires that 
the appellant and any representative be informed of any 
information, medical evidence, or lay evidence not previously 
provided to the VA that is necessary to substantiate the 
claim.  The notice must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide.  In addition, the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

The Board notes that the RO provided initial VCAA notice to 
the appellant in February 2006.  The notice, however, did not 
address what the appellant had to show to establish status as 
a veteran; this is of particular importance in this claim as 
the appellant has years of National Guard service.  On remand 
the appellant must be provided with the appropriate VCAA 
notice to include how he can establish his status as a 
veteran with respect to his service in the National Guard. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131(West Supp. 
2005); 38 C.F.R. § 3.303(a) (2008).  Service connection also 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  

Reserve and National Guard service generally means ACDUTRA 
and INACDUTRA.  ACDUTRA is full time duty for training 
purposes performed by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this 
refers to the two weeks of annual training, sometimes 
referred to as "summer camp," that each Reservist or 
National Guardsman must perform each year.  It can also refer 
to the Reservist's or Guardsman's initial period of training.  
INACDUTRA includes duty, other than full-time duty, performed 
for training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and that a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet.App. 54, 57 (2007).  "Therefore, to have 
basic eligibility for veterans benefits based on a period of 
duty as a member of a state Army National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions 
of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

To the extent the Appellant is alleging that his current left 
ankle disorder is a result of injury during his time in the 
Kansas National Guard, the Board notes that only "veterans" 
are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131.

To establish status as a "veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service does not obviate the need to establish 
that the claimant is also a "veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

The appellant in this case is a "veteran" based on his 
active duty service from April 25, 1983 to August 4, 1983 and 
from September 27, 2004 to January 2, 2006.  Therefore, he is 
entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  But to the extent his claims are predicated on his 
Kansas Army National Guard service, he must establish that he 
qualifies as a "veteran" for those periods of service 
before any compensation may be awarded. The dates and 
character of his service such as active duty, ACDUTRA, 
INACDUTRA or in the service of the Governor of Kansas is 
necessary to adjudicate his claims.  The RO, however, has not 
obtained all of his Kansas Army National Guard personnel 
records to verify the dates and character of his service in 
that capacity.  Consequently, there is no means of 
determining whether he qualifies as a "veteran" insofar as 
those periods of service, for VA compensation purposes.  
Thus, the Board finds that verification of Federal service is 
needed in order to determine whether the appellant qualifies 
for compensation benefits.

If it is determined the appellant qualifies as a "veteran" 
for VA compensation purposes for the periods of service in 
question, then a medical opinion is needed to decide his 
claims in terms of whether he was disabled during any of 
those qualifying periods of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  If it is determined 
that the Appellant does not qualify as a "veteran" for VA 
compensation purposes for the periods of service in question, 
than a medical opinion is needed to decide his claims in 
terms of whether or whether a pre-existing left ankle injury 
was aggravated during his active service period.  The Board 
notes that the appellant underwent a VA examination in June 
2006.  Physical examination revealed medial left ankle 
tenderness and swelling.  The examiner noted edema due to 
orthopedic condition.  X-rays revealed no clear fracture, 
dislocation or gross bony abnormality was seen.  Impression 
was negative bilateral ankles.  The examiner diagnosed medial 
left ankle strain, age undetermined and noted that ankle 
strains heal within several months even if grade three and 
casted and that further sequelae were rare.  Thus, it appears 
that the VA examiner is saying that each ankle sprain that 
the appellant suffered completely healed and that there was 
no sequelae from any of the sprains.  However, the Board 
finds this opinion to be inadequate as the examiner noted 
that no service medical records were available in the claims 
file for review.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant's claims folder must be 
reviewed to ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully complied 
with and satisfied.  This would include 
informing the appellant regarding how he 
can establish status as a veteran with 
respect to his National Guard service.  
See also 38 C.F.R. § 3.159 (2007).

2.  Verification of the appellant's Army 
National Guard service during training on 
June 14, 1993 and while in Honduras on 
April 19, 1996, should be accomplished 
through official sources to determine if 
it was federalized service (to include 
full time service under 32 U.S.C. §§ 316, 
502, 503, 504, or 505).  All efforts to 
obtain such information should be 
documented and any negative response(s) 
should be recorded.
 
3.  The appellant should be afforded the 
appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  The examiner should be 
provided with any verification of the 
appellant's federalized service (see 2 
above).  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should render an opinion as 
to whether the appellant's current left 
ankle disorder was incurred or aggravated 
(permanently worsened) by any qualifying 
period of Federal National Guard service 
(ACDUTRA, and/or INACDUTRA) or by his 
active duty service (September 27, 2004 
to January 2, 2006).  If there was 
worsening, was this due to the natural 
progress of the disease?  The examiner 
must discuss the medical rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings and 
information obtained from review of the 
record.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



